116 T.C. No. 26



                UNITED STATES TAX COURT



           JAMES A. ROCHELLE, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 18483-99.                      Filed May 24, 2001.



     R mailed to P a notice of deficiency which failed
to provide a date in the section entitled “Last Day to
File a Petition With the United States Tax Court”
(i.e., the petition date). Although P received the
notice within several days of its mailing, P did not
file his petition with this Court until 56 days after
expiration of the 90-day period prescribed by sec.
6213(a), I.R.C.

     Held: R’s failure to provide the petition date in
accordance with sec. 3463(a) of the Internal Revenue
Service Restructuring and Reform Act of 1998, Pub. L.
105-206, 112 Stat. 685, 767, does not render the notice
of deficiency invalid.

     Held, further, P’s petition is not rendered timely
by the operation of the last sentence of sec. 6213(a),
I.R.C.
                                 - 2 -


     Lawrence R. Jones, Jr., for petitioner.

     Denise G. Dengler, for respondent.


                                OPINION


     VASQUEZ, Judge:     Respondent determined the following

deficiencies in Federal income tax and section 6662(a) accuracy-

related penalties:
                                                Penalty
               Year         Deficiency        Sec. 6662(a)
               1995          $229,096           $45,819
               1996            34,549             6,910

This case is before the Court on the parties’ cross-motions to

dismiss for lack of jurisdiction.        Petitioner has moved for

dismissal in his favor on the ground that respondent’s notice of

deficiency is invalid.    Respondent moves for dismissal in his

favor on the ground that the petition in this case was not timely

filed.   A hearing was held with respect to these motions on

February 5, 2001.

     Unless otherwise indicated, all section references are to

the Internal Revenue Code as amended, and all Rule references are

to the Tax Court Rules of Practice and Procedure.

                              Background

     Petitioner resided in Austin, Texas at the time the petition

in this case was filed.    Petitioner is an attorney who performed

legal services in the Dallas, Texas, area during the years at
                                   - 3 -

issue.       The facts necessary to decide the motions are few, and

they are based on the parties’ stipulations.

        On July 20, 1999, respondent sent petitioner a notice of

deficiency via certified mail.1      The notice was sent to

petitioner’s last known address in Austin, Texas.       Although the

exact date of delivery cannot be ascertained from the U.S Postal

Service delivery receipt, the parties agree that petitioner

received the notice of deficiency on or about July 23, 1999.

     After the heading “Date” located in the upper right corner

of the notice of deficiency appears a stamped date of July 20,

1999.       Also in the upper right corner of the notice of deficiency

appears a heading entitled “Last Day to File a Petition With the

United States Tax Court”.       The space immediately following this

heading is blank, and nowhere else within the notice does the

Commissioner provide the specific calendar date on which

petitioner can last timely file a petition with this Court.       The

body of the notice of deficiency does, however, contain the

following passage regarding the timing considerations for filing

a petition with this Court:

          If you want to contest this deficiency in court
     before making any payment, you have 90 days from the
     above mailing date of this letter (150 days if
     addressed to you outside of the United States) to file
     a petition with the United States Tax Court for a


        1
        The notice of deficiency was also mailed to Tom Gilbert,
a certified public accountant listed as petitioner’s
representative under a power of attorney.
                               - 4 -

     redetermination of the deficiency. * * * The time in
     which you must file a petition with the Court (90 or
     150 days as the case may be) is fixed by law and the
     Court cannot consider your case if your petition is
     filed late.

     Petitioner mailed his petition to the Court on December 10,

1999, and the petition was received on December 13, 1999.    The

parties have stipulated that these dates are 143 and 146 days

after the mailing of the notice of deficiency, respectively.

                            Discussion

     There are two prerequisites to this Court’s jurisdiction to

redetermine a deficiency:   (1) The issuance of a valid notice of

deficiency by the Commissioner; and (2) the timely filing of a

petition with the Court by the taxpayer.    See Rule 13(a), (c);

Monge v. Commissioner, 93 T.C. 22, 27 (1989); Abeles v.

Commissioner, 91 T.C. 1019, 1025 (1988); Pyo v. Commissioner, 83
T.C. 626, 632 (1984).   The parties have each moved this Court to

dismiss for lack of jurisdiction, albeit on different grounds.

Petitioner moves to dismiss on the ground that the notice of

deficiency issued by respondent is invalid.    Respondent moves to

dismiss on the ground that the petition filed in this case was

untimely.   If the notice of deficiency is found to be invalid, we

must dismiss in petitioner’s favor regardless of whether the

taxpayer’s petition was timely filed.    See Weinroth v.

Commissioner, 74 T.C. 430, 435 (1980).     Accordingly, we shall

first address the validity of respondent’s notice.
                                   - 5 -

A.      Validity of Notice of Deficiency

        Petitioner contends that the notice of deficiency issued by

respondent is invalid on account of its failure to specify the

last possible date on which petitioner could file a timely

petition with this Court (the petition date), as required by

section 3463(a) of the Internal Revenue Service Restructuring and

Reform Act of 1998 (RRA 1998), Pub. L. 105-206, 112 Stat. 685,

767.2       Section 3463 of RRA 1998 provides in full as follows:

             (a) In General.--The Secretary of the Treasury or
        the Secretary’s delegate shall include on each notice
        of deficiency under section 6212 of the Internal
        Revenue Code of 1986 the date determined by such
        Secretary (or delegate) as the last day on which the
        taxpayer may file a petition with the Tax Court.

             (b) Later Filing Deadlines Specified on Notice of
        Deficiency To Be Binding.–-Subsection (a) of section
        6213 (relating to restrictions applicable to
        deficiencies; petition to Tax Court) is amended by
        adding at the end the following new sentence: “Any
        petition filed with the Tax Court on or before the last
        date specified for filing such petition by the
        Secretary in the notice of deficiency shall be treated
        as timely filed.”.

             (c) Effective Date.–-Subsection (a) and the
        amendment made by subsection (b) shall apply to notices
        mailed after December 31, 1998.



        2
        Sec. 3463(a) of the Internal Revenue Service
Restructuring and Reform Act of 1998, Pub. L. 105-206, 112 Stat.
685, 767, has not been incorporated as a provision of the
Internal Revenue Code. Nonetheless, this provision has the force
of law. See Smith v. Commissioner, 114 T.C. 489, 491 (2000); see
also United States Natl. Bank v. Independent Ins. Agents of Am.,
Inc., 508 U.S. 439, 448 (1993) (stating that an uncodified
provision shall have the force of law as long as the provision is
in the Statutes at Large).
                                - 6 -



Petitioner notes that the Commissioner’s obligation to provide

the petition date in the notice of deficiency is described in

mandatory terms.    Petitioner argues that respondent’s failure to

provide the petition date as required renders the notice invalid.

     We recently addressed section 3463(a) of RRA 1998 in Smith

v. Commissioner, 114 T.C. 489 (2000).    The taxpayer in Smith

received a notice of deficiency mailed after December 31, 1998,

which failed to specify the last day for filing a timely Tax

Court petition.    The taxpayer therein nonetheless filed his

petition within the 90-day period prescribed by section 6213(a).

We rejected the taxpayer’s argument that the notice of deficiency

was rendered invalid by the Commissioner’s failure to comply with

section 3463(a) of RRA 1998.    Instead, we held that where the

Commissioner fails to provide the petition date on the notice of

deficiency but the taxpayer nonetheless receives the notice and

files a timely petition, the notice is valid.    See id. at 492.

     Unlike the taxpayer in Smith, petitioner did not file his

petition within the 90-day period prescribed by section 6213(a).

Petitioner therefore argues that our decision in Smith does not

foreclose his argument that the notice of deficiency in this case

is invalid.   Despite the fact that petitioner filed his petition

beyond the statutory period, we hold that the notice in this case

is valid.   We explain our reasoning below.
                               - 7 -

     Section 6212(a) provides that if the Commissioner determines

a deficiency in income tax, “he is authorized to send notice of

such deficiency to the taxpayer by certified mail or registered

mail.”   The purpose of this provision is to provide the taxpayer

with actual notice of the deficiency in a timely manner, so that

the taxpayer will have an opportunity to seek a redetermination

of such deficiency in the prepayment forum offered by this Court.

See Smith v. Commissioner, supra at 490-491; McKay v.

Commissioner, 89 T.C. 1063, 1067 (1987), affd. 886 F.2d 1237 (9th

Cir. 1989).   In this case, the notice of deficiency was received

by petitioner within days of its mailing.   The statutory goal of

providing the taxpayer with actual notice of the deficiency

determination in a timely manner was therefore satisfied.

     Although the notice of deficiency failed to provide the

petition date, the notice was by no means devoid of information

regarding the time frame in which petitioner had to file his Tax

Court petition.   The notice clearly stated that the petition had

to be filed within 90 days of the mailing of the notice.    In

addition, the necessity of filing a timely petition was

emphasized in underscored type.

     Furthermore, petitioner was not prejudiced by the

respondent’s failure to specify the petition date in the notice.

The legislative materials accompanying section 3463 of RRA 1998

reveal that Congress was concerned about taxpayers who, due to a
                              - 8 -

miscalculation of the filing period under section 6213(a), would

foreclose their ability to litigate their deficiencies on a

prepayment basis by filing their petitions late.   Below is an

excerpt from the Senate Finance Committee report accompanying RRA

1998:

                           Present Law

          Taxpayers must file a petition with the Tax Court
     within 90 days after the deficiency notice is mailed
     (150 days if the person is outside the United
     States)(sec. 6213). If the petition is not filed
     within that time period, the Tax Court does not have
     jurisdiction to consider the petition.

                       Reasons for Change

          The Committee believes that taxpayers should
     receive assistance in determining the time period
     within which they must file a petition in the Tax Court
     and that taxpayers should be able to rely on the
     computation of that period by the IRS.

                    Explanation of Provision

          The provision requires the IRS to include on each
     deficiency notice the date determined by the IRS as the
     last day on which the taxpayer may file a petition with
     the Tax Court. The provision provides that a petition
     filed with the Tax Court by this date is treated as
     timely filed.

S. Rept. 105-174, at 90 (1998), 1998-3 C.B. 537, 626; see also H.

Rept. 105-364 (Part 1), at 71 (1998), 1998-3 C.B. 373, 443.

Petitioner does not claim that his failure to timely file his

petition was a product of a miscalculation of the filing period.

Indeed, given that his petition was filed 56 days late, we would

find any such claim implausible.   Rather, petitioner points only
                              - 9 -

to respondent’s technical noncompliance with section 3463(a) of

RRA 1998 as a means of invalidating the deficiency notice.    As we

noted in Smith v. Commissioner, supra at 492, Congress did not

specify what consequences were to follow from the Commissioner’s

failure to provide the petition date in the notice of deficiency.

We conclude that section 3463(a) of RRA 1998 does not require

invalidating the notice under the present circumstances.

B.   Timeliness of Petition

     Petitioner concedes that his petition was filed outside the

filing period set forth in the first sentence of section 6213(a).

Petitioner nonetheless contends that his petition is rendered

timely by the operation of the last sentence of section 6213(a),

added by section 3463(b) of RRA 1998.   As amended, section

6213(a) reads in pertinent part as follows:

          SEC. 6213(a). Time for Filing Petition and
     Restriction on Assessment.–-Within 90 days, or 150 days
     if the notice is addressed to a person outside the
     United States, after the notice of deficiency
     authorized in section 6212 is mailed (not counting
     Saturday, Sunday, or a legal holiday in the District of
     Columbia as the last day), the taxpayer may file a
     petition with the Tax Court for a redetermination of
     the deficiency. Except as otherwise provided in
     section 6851, 6852, or 6861 no assessment of a
     deficiency in respect of any tax imposed by subtitle A
     or B, chapter 41, 42, 43, or 44 and no levy or
     proceeding in court for its collection shall be made,
     begun, or prosecuted until such notice has been mailed
     to the taxpayer, nor until the expiration of such 90-
     day or 150–day period, as the case may be, nor, if a
     petition has been filed with the Tax Court, until the
     decision of the Tax Court has become final. * * * Any
     petition filed with the Tax Court on or before the last
     date specified for filing such petition by the
                              - 10 -

     Secretary in the notice of deficiency shall be treated
     as timely filed. [Emphasis added.]

     In his petition and his objection to respondent’s motion to

dismiss, petitioner argues that the last sentence of section

6213(a) requires that, where the Commissioner fails to provide

the petition date in the notice of deficiency, any petition filed

by the taxpayer will be treated as having been timely filed.3

Accordingly, petitioner contends that his petition is timely

under section 6213(a) despite the fact that it was filed 56 days

after expiration of the 90-day period prescribed by the first

sentence of that section.

     Respondent does not address at length the merits of

petitioner’s argument described above.   Rather, respondent simply

denies that the last sentence of section 6213(a) operates to

treat petitioner’s petition as having been timely filed.

Implicit in respondent’s denial is his contention that the last

sentence of section 6213(a) has no application in this case.

     We begin our analysis with the actual text of the provision

in dispute.   The relief offered by the last sentence of section

6213(a) (that is, treating the petition as having been timely


     3
        Petitioner’s argument, if accepted, would afford
taxpayers who receive a deficiency notice lacking the petition
date with an unlimited time period in which to timely file their
Tax Court petitions. We note that the existence of an unlimited
filing period could produce uncertainty as to (a) the ability of
the Commissioner to assess the determined deficiency given the
restriction contained in the second sentence of sec. 6213(a), and
(b) the tolling of the period of limitations on assessment
provided by sec. 6503.
                              - 11 -

filed even where the petition is filed after expiration of the

period prescribed by the first sentence of section 6213(a)) is

predicated upon the filing of a petition “on or before the last

date specified for filing such petition by the Secretary”.

(Emphasis added.)   The parties differ on what effect the absence

of an actual “last date specified” has on petitioner’s ability to

satisfy the condition to relief.

     Petitioner argues that where the petition date is not

specified by the Commissioner in the notice of deficiency, the

condition to relief under the last sentence of section 6213(a) is

satisfied by the mere filing of a petition.   Petitioner appears

to interpret the statute to provide that the petition is rendered

timely because it was not filed after the last date specified in

the deficiency notice.   This, however, is not how the statute

reads.   The statute requires the petition to be filed on or

before the last date specified in the notice of deficiency.

Because the last date for filing a timely Tax Court petition was

not specified by the deficiency notice in this case, the petition

could not be filed on or before any such date.   A textual

analysis of the last sentence of section 6213(a) therefore

supports respondent’s position that such provision does not apply

in the present case.

     Respondent’s position finds further support in the

legislative history behind the amendment to section 6213(a).
                               - 12 -

After noting the requirement that the Commissioner specify the

petition date in the notice of deficiency, the Senate Finance

Committee report explained that the taxpayer “should be able to

rely on the computation of that period by the IRS.”    S. Rept.

105-174, at 90 (1998), 1998-3 C.B. 537, 626; see also H. Rept.

105-364 (Part 1), at 71 (1998), 1998-3 C.B. 373, 443.    This

passage indicates that the justification behind the addition of

the last sentence of section 6213(a) was to protect those

taxpayers who, absent some form of relief, would have

detrimentally relied on the Commissioner’s miscalculation of the

petition date.

     The theory of detrimental reliance assumes the actual

provision of misleading information upon which a party could

rely.    This case, however, does not involve the provision of

misinformation.    Although petitioner appears to argue on brief

that the failure to provide the petition date in the notice led

him to believe that he did not have to file his petition within

the 90-day period,4 we find such argument implausible.   As

discussed above, the notice of deficiency issued to petitioner

clearly provided that his petition had to be filed within 90 days

of the mailing of the notice, and it emphasized the consequence


     4
        Petitioner’s specific argument reads as follows:
“Petitioner received the notice of deficiency, but did not file a
Petition with the Tax Court within 90 days from the date of the
notice of deficiency, since the notice of deficiency did not
specify the last date on which Petitioner could file a Petition.”
                              - 13 -

of not doing so.   We do not believe that a reasonable person, let

alone one with petitioner’s legal training, would interpret the

mere absence of a stamped petition date following the heading

“Last Date to File a Petition With the United States Tax Court”

as the grant of an unlimited filing period, particularly given

the express provisions to the contrary contained in the body of

the notice.   Simply put, this is not a case of taxpayer prejudice

which Congress intended to rectify through the addition of the

last sentence of section 6213(a).5

     In light of the text of the last sentence of section 6213(a)

and its legislative history, we hold that such provision does not

operate in the instant case to render petitioner’s petition

timely.

C.   Conclusion

     The notice of deficiency issued by respondent is valid, and

petitioner failed to file a timely petition with this Court.

Accordingly, petitioner’s motion to dismiss for lack of

jurisdiction will be denied, and respondent’s motion to dismiss

for lack of jurisdiction will be granted.




     5
        We do not address in this opinion the situation in which
a taxpayer receives a deficiency notice omitting the petition
date and files his petition just after expiration of the filing
period set forth in the first sentence of sec. 6213(a) due to the
taxpayer’s miscalculation thereof.
                              - 14 -

     To reflect the foregoing,

                                      An appropriate order denying

                                 petitioner’s motion to dismiss for

                                 lack of jurisdiction and granting

                                 respondent’s motion to dismiss for

                                 lack of jurisdiction will be

                                 entered.

     Reviewed by the Court.

     WELLS, COHEN, GERBER, RUWE, WHALEN, HALPERN, BEGHE, LARO,
and THORNTON, JJ., agree with this majority opinion.
                              - 15 -

     BEGHE, J., concurring:   My impression is that it was due to

mere inadvertence, a ministerial omission, that respondent’s

employees charged with the responsibilities of preparing and

sending the notice of deficiency failed to stamp the date for

filing the petition at the appropriate space provided on the

notice form; it was not with the intention of flouting the

expressed will of Congress.   After all, the Commissioner has

redesigned the statutory notice form so that it provides a space

for stamping the date by which the petition must be filed; the

vast majority of the statutory notices that are issued bear the

requisite date stamp, and nothing we say or do in the majority

opinion encourages the Commissioner to be less than diligent in

his continuing efforts to achieve 100-percent compliance with the

Congressional mandate.

     It’s also my impression, consistent with the majority’s

inference that there was no detrimental reliance or confusion on

petitioner’s part, that he decided to file the petition more than

90 days after issuance of the notice with a view to testing its

validity.   Since petitioner, a member of the bar, chose not to

testify in the hearing on the cross-motions, I’m comfortable in

making this inference.   See Wichita Terminal Elevator Co. v.

Commissioner, 6 T.C. 1158, 1165 (1946), affd. on other grounds

162 F.2d 513 (10th Cir. 1947).

     I agree with the majority and Judges Foley and Swift that

the statute, despite its imperative mood and lack of a savings
                               - 16 -

provision like the second sentence of section 7522(a), doesn’t

require us to invalidate the notice.    To invalidate the notice

would impose a disproportionately severe sanction against the

fisc.    Any impression created by the Commissioner’s occasional

mistake, evidenced by this case, and by Smith v. Commissioner,

114 T.C. 489 (2000) (upholding validity of similar notice where

taxpayer filed petition within 90-day period specified by section

6213(a)), that the Commissioner is flouting the expressed will of

Congress, is belied by the revised format of the notice form and

the directions and instructions in the Internal Revenue Manual.1

     Having expressed agreement with the majority’s upholding of

the notice, what should we do with the petition, in the absence

of any argument of detrimental reliance or any evidence of

petitioner’s confusion?    The Court’s response to a somewhat

analogous situation in Shea v. Commissioner, 112 T.C. 183, 207

(1999), at least raises the question whether some sanction

against respondent or relief to petitioner would be appropriate.

     I join the majority in answering the question in the

negative in this case.    Because petitioner has failed to dispel



     1
        See, e.g., 2 Audit, Internal Revenue Manual (CCH), sec.
4.3.19.1.8.2, at 7712 (statutory notice letter must include the
last day taxpayer can file petition with Tax Court); 2 Audit,
Internal Revenue Manual (CCH), Exhibit 4.3.19.1-2, at 7748 (form
of deficiency notice cover letter, as revised in 1999, includes
heading “Last Day to File a Petition With the United States Tax
Court:”); 2 Audit, Internal Revenue Manual (CCH), sec.
4.3.19.1.6.3, at 7709 (issuer of deficiency notice must enter
“Last Day to File” date in the form letter).
                               - 17 -

the impression that the late filing of his petition was a product

of his conscious resolve to test the validity of the notice, or

even to allege that he was confused by the notice, I don’t

believe he’s entitled to a ticket of admission to the Tax Court.

I’m therefore comfortable in making our usual comment that he’s

not without a remedy--he can pay the deficiency, and claim and

sue for a refund, see, e.g., Zimmerman v. Commissioner, 105 T.C.
220, 226 n. 4 (1995) (citing McCormick v. Commissioner, 55 T.C.
138, 142 (1970)).    In any event, attorneys, who are

professionally charged with the responsibility generally of

counting days for statute of limitations purposes–-not just in

tax cases--should be held to a higher standard than other pro se

petitioners.    Cf. Rendina v. Commissioner, T.C. Memo. 1996-392;

Sisson v. Commissioner, T.C. Memo. 1994-545; deRochemont v.

Commissioner, T.C. Memo. 1991-600, citing Whitaker v.

Commissioner, T.C. Memo. 1988-418 (citing Fihe v. Commissioner,

265 F.2d 511, 513 (9th Cir. 1958), affg. a Memorandum Opinion of

this Court)).

     All this leaves for another day the question of what to do

with the case of a late filing pro se lay petitioner, who might

be suffering from cognitive deficit, dyscalculia, or other

disability.    The resulting residual uncertainty about what we

would do in such a case should help to stiffen the Commissioner’s

resolve to achieve 100-percent compliance in the future.
                                   - 18 -

     CHABOT, J. dissenting:    The Congress decided that, if the

Commissioner sent a notice of deficiency to a taxpayer, then the

taxpayer should have help in determining the last date for

petitioning this Court.    The Congress decided to charge the

Commissioner with the task of providing this help.    The Congress

decided to effectuate the foregoing by enacting that the

Commissioner “shall include on each notice of deficiency”

(emphasis added) the last date for petitioning this Court.      Sec.

3463(a) of the 1998 Act.

     The majority’s opinion may be read to permit, or perhaps

even encourage, the Commissioner to ignore the obligation of the

statute, with no consequences except (1) where the taxpayer was

misled and detrimentally relied on the misleading interpretation,

or (2) perhaps where the taxpayer filed the “petition just after

the expiration of the [statutory] filing period”.

     From the foregoing, I dissent.

                              I.    “Shall”

     When used in a statute, the word “shall” is ordinarily a

word of command.   See Escoe v. Zerbst, 295 U.S. 490, 493 (1935)

(citing Richbourg Motor Co. v. United States, 281 U.S. 528, 534

(1930)); United States v. Wood, 295 F.2d 772, 783 (5th Cir.

1961); Estate of La Sala v. Commissioner, 71 T.C. 752, 762-763

(1979).

     Neither the context of the statutory provision nor its

legislative history indicates that, in section 3463(a) of the
                              - 19 -

1998 Act, the word “shall” was intended to be directory rather

than mandatory.   Indeed, the full text of section 3463 of the

1998 Act (set forth supra in the majority’s opinion p. 5) shows

that “shall” appears in each subsection of section 3463 of the

1998 Act; thus far it has not been seriously suggested that

“shall” is other than mandatory as it appears in subsections (b)

and (c).   Giving “shall” the same meaning in each of the three

places it appears in section 3463 of the 1998 Act, I conclude

that the Congress’ choice of that word in subsection (a) mandates

the Commissioner to state on the notice of deficiency what is the

last date for petitioning this Court.   See United States v.

Olympic Radio & Television, 349 U.S. 232, 236 (1955);1 Estate of

Owen v. Commissioner, 104 T.C. 498, 507-508 (1995) (and cases

cited therein); Office of the Legislative Counsel, U.S. House of

Representatives, Style Manual, Drafting Suggestions for the




     1
      In United States v. Olympic Radio & Television, 349 U.S.
232, 236 (1955), the Supreme Court instructed as follows:

     It may be that Congress granted less than some thought or
     less than was originally intended. We can only take the
     Code as we find it and give it as great an internal symmetry
     and consistency as its words permit. We would not be
     faithful to the statutory scheme, as revealed by the words
     employed, if we gave “paid or accrued” a different meaning
     for the purposes of section 122(d)(6) [I.R.C. 1939] than it
     has in the other parts of the same chapter.

To the same effect see Commissioner v. Keystone Consol.
Industries, Inc., 508 U.S. 152, 159 (1993).
                              - 20 -

Trained Drafter, at 3 (1989).2

      I would hold that section 3463(a) of the 1998 Act requires

the Commissioner to state on the notice of deficiency what is the

last date for petitioning this Court; and that the statutory

language is not merely directory, that “shall” is not here the

functional equivalent of “may”.

                            II.   “Each”

      Section 3463(a)of the 1998 Act requires the Commissioner to

state this information on “each notice of deficiency”.

      As the majority’s opinion notes, the Congress concluded that

some taxpayers need assistance in determining the deadline for

filing a timely petition.   However, the enacted statutory

language and legislative history do not indicate that the

Commissioner is obligated to provide the required assistance only

to those who need it, or who might reasonably be expected to need

it.   Rather, the Congress imposed the statutory obligation with



      2
      The House Legislative Counsel’s Office’s style manual
instructs legislative drafters as follows:

           (4) Use same word over and over.--If you have
      found the right word, don’t be afraid to use it again
      and again. In other words, don’t show your pedantry by
      an ostentatious parade of synonyms. Your English
      teacher may be disappointed, but the courts and others
      who are straining to find your meaning will bless you.

           (5) Avoid utraquistic subterfuges.--Do not use the
      same word in 2 different ways in the same draft (unless
      you give the reader clear warning).
                              - 21 -

respect to each notice of deficiency.

     It is not at all unusual for the Congress to act more

broadly than the confines of the problem described in the

legislative history; the Congress has done so in many different

areas of the tax law.   See, e.g., Bartels Trust for Ben. of Univ.

v. United States, 209 F.3d 147, 153-154 (2d Cir. 2000) (relating

to charities’ unrelated trade or business income); Corn Belt Tel.

Co. v. United States, 633 F.2d 114, 117-118 (8th Cir. 1980)

(relating to the definition of “public utility property” for

investment credit purposes); Warrensburg Board & Paper Corp. v.

Commissioner, 77 T.C. 1107, 1110-1111 (1981) (relating to

subchapter S corporations’“one-shot” elections); Estate of Beal

v. Commissioner, 47 T.C. 269, 271-272 (1966) (relating to

includability of the value of certain annuities in decedents’

estates).   Where the Congress has chosen to so legislate, the

courts do not confine the statute to the original problem, but

rather apply the statute to the wider net that the Congress has

cast.

     The legislative history does not explain why the Congress

chose to use statutory language that is broader than the problem

it sought to address.   However, it is plain that the Congress

required the Commissioner to provide assistance on each notice of

deficiency, and not merely where the assistance was, or might be,
                               - 22 -

needed.   We may speculate that the Congress so acted in order to

simplify the Commissioner’s obligations, by not requiring the

Commissioner to make case-by-case determinations.     It is

possible, of course, that the Congress decided to avoid case-by-

case determinations on the part of the Commissioner, and yet

require or permit the Court to make such determinations.      This

seems to be contemplated in the majority’s opinion, see supra p.

13 note 5, and is stated in Judge Swift’s dissent, see infra

p. 28 .   However, I do not find evidence of such a distinction in

either the statute or the legislative history.

     In any event, it is clear that the Congress required the

Commissioner to provide the filing date deadline information on

each notice of deficiency, a rule broader than the problem that

gave rise to Congress’ concern.

                 III.   The Shotgun Behind the Door

     In section 3463 of the 1998 Act, the Congress imposed an

obligation on the Commissioner.   The Congress contemplated that

the Commissioner might err in carrying out this obligation, by

putting the wrong filing deadline date on the notice of

deficiency.   Accordingly, in section 3463 of the 1998 Act, the

Congress provided a consequence for such an error; the

Commissioner is not allowed to “sandbag”3 the taxpayer, even


     3
      See, e.g., Barkins v. International Inns, Inc., 825 F.2d
905, 907 (5th Cir. 1987) (“waiting until the expiration of the
                                                   (continued...)
                              - 23 -

inadvertently, by putting a date on the notice of deficiency that

is after the last date for filing a timely petition.   The

Congress accomplished this in section 3463(b) of the 1998 Act by

providing that a petition will be timely if it is filed by the

date that the Commissioner set forth on the notice of deficiency.

Consistent with the approach in section 3463(a) of the 1998 Act,

the taxpayer’s right to the subsection (b) relief is not affected

by whether the taxpayer was in fact misled by the Commissioner’s

incorrect advice.

     Thus, the Congress specifically provided a consequence to

the Commissioner’s failure to comply correctly.   But, the

majority in the instant case hold, there is not any consequence

to the Commissioner’s failure to comply at all.   Not only is

there not any consequence provided for in section 3463 of the

1998 Act under the majority’s holdings, but there is not a

shotgun behind the door.4   The effect of the majority’s holding

is to make section 3463(a) of the 1998 Act into mere surplusage.

Section 3463(b) of the 1998 Act presumably would continue to

operate in those instances where the Commissioner chose to

specify in the notice of deficiency a cutoff date for filing a



     3
      (...continued)
limitations period to point out an error recognizable well
before”).
     4
      See Silver v. New York Stock Exchange, 373 U.S. 341, 352
(1963).
                                - 24 -

petition; subsection (c) would continue to provide an effective

date; but under the majority’s holdings, subsection (a) would not

have effect.

     The majority’s construction “offends the well-settled rule

of statutory construction that all parts of a statute, if at all

possible, are to be given effect.”       Weinberger v. Hynson,

Westcott & Dunning, 412 U.S. 609, 633 (1973); see Fort Stewart

Schools v. F.L.R.A., 860 F.2d 396, 403 (11th Cir. 1988), affd.

495 U.S. 641 (1990); Beisler v. Commissioner, 814 F.2d 1304, 1307

(9th Cir. 1987), affg. T.C. Memo. 1985-25.

     We can interpret the statute so as to make it “work”, and we

can do so without arrogating to this Court the authority to make

line-drawing decisions that normally are regarded as being within

the province of the Congress.

     Section 3463(a) of the 1998 Act directs the Commissioner to

include certain information “on each notice of deficiency under

section 6212 of the Internal Revenue Code of 1986”.

Respectfully, I would interpret this Congressional command as an

instruction that the Commissioner must comply with in order to

have a valid notice of deficiency.       It is simple for the

Commissioner to comply with this Congressional command.         It is

simple for a reviewing court (ordinarily, this Court) to

determine whether this congressional command has been complied
                             - 25 -

with in any specific instance.5   The power to determine the

validity of a notice of deficiency is one that clearly is within

this Court’s arsenal of powers.   The exercise of this power does

not draw us into the uncertainties of limitations periods and

restrictions on assessments that may well result from other

proposals.

     Although invalidation of the notice of deficiency may

provide a windfall to some taxpayers, such windfalls are wholly

within the power, and it may be, the technology, of the

Commissioner to eliminate entirely.

     Invalidating the notice of deficiency under these

circumstances may be regarded as legislating, but--

     We often must legislate interstitially to iron out
     inconsistencies within a statute or to fill gaps resulting
     from legislative oversight or to resolve ambiguities
     resulting from a legislative compromise. [U.S. Bulk
     Carriers v. Arguelles, 400 U.S. 351, 354 (1971); fn. ref.
     omitted.]

     Invalidating the notice of deficiency is consistent with the

statutory scheme; it will put the shotgun back behind the door.

     We have on other occasions refrained from such interstitial

legislation and left the statute with meaningless provisions.


     5
      Sec. 7522(a) provides that notices of deficiency and other
specified documents must include descriptions of the bases for
certain matters. The adequacy of any such description may fairly
be open to dispute. The statute provides that “An inadequate
description * * * shall not invalidate such notice.” This
contrasts sharply with the requirement of sec. 3463(a) of the
1998 Act, where proper compliance ordinarily is not open to
dispute.
                              - 26 -

But we have done so only reluctantly, and after making

substantial efforts to give effect to all the statutory language;

and we have acknowledged when our efforts failed.   See, e.g.,

Adams v. Commissioner, 70 T.C. 373 (1978), 70 T.C. 446 (1978), 72
T.C. 81 (1979), affd. without published opinion 688 F.2d 815 (2d

Cir. 1982).6   In that instance, our continuing respectful

dialogue with the Congress resulted in the enactment of Public

Law 96-596, 94 Stat. 3469, enacted in 1980 (even before Adams was

affirmed), which revised the law to resolve the problems we had

struggled with.

     The majority’s holdings in the instant case make part of the

statute meaningless.   There is a way to give effect to the entire



     6
      In Adams v. Commissioner, 72 T.C. 81, 92 n.16 (1979), we
stated as follows:

          It was not without considerable deliberation and
     thought that our decision herein was reached. We can
     certainly appreciate Congress’ desire to eliminate the
     potential for abuse inherent in dealings with tax-
     exempt organizations. Also, we are not unaware of the
     difficulty in drafting legislation which will equitably
     dispose of a variety of factual settings. Regrettably,
     however, when considering all the potentially viable
     alternatives available to assist us in implementing the
     statute, we were consistently confronted with another
     statute or well-established rule of law which prevented
     our reaching a satisfactory resolution of the problems
     discussed herein.
                                - 27 -

statute, and to do so within our normal range of powers and in a

way that is not likely to lead us into difficult interpretative

and practical problems.   The majority reject that approach.

     Respectfully, I dissent.

     GALE and MARVEL, JJ., agree with this dissenting opinion.
                              - 28 -

     SWIFT, J., dissenting:   I generally agree with the analysis

set forth in Judge Foley’s dissent and with his suggested

conclusion that the petition herein be treated as timely.

     In this case, however, I would not conclude, as a matter of

law, that respondent’s failure to provide in the notice of

deficiency the specific due date for filing a Tax Court petition

automatically provides the taxpayer an unlimited period of time

to do so.   Respondent’s failure to provide the due date should

extend the deadline for the filing of a Tax Court petition for a

reasonable period of time based on the facts and circumstances of

each case and based on the intent and conduct of the taxpayer.

     In the current case there is no evidence of intentional

mischief by petitioner, and -– in the realities of the business

world -– 56 days (including weekends and holidays), particularly

in the absence of a due date provided by respondent, is but a

blink.   Herein, I would conclude that the petition is timely.
                              - 29 -

     FOLEY, J., dissenting:   In section 3463(a) of the Internal

Revenue Service Restructuring and Reform Act of 1998 (RRA 1998),

Pub. L. 105-206, 112 Stat. 685, 767, Congress provided:    “The

Secretary of the Treasury or the Secretary’s delegate shall

include on each notice of deficiency * * * the date determined by

such Secretary (or delegate) as the last day on which the

taxpayer may file a petition with the Tax Court.”    Congress

further provided that the date determined by the Internal Revenue

Service (IRS) would establish the deadline for filing a petition

with this Court.   Section 3463(b) of RRA 1998 amends section

6213(a) by adding the following thereto:    “Any petition filed

with the Tax Court on or before the last date specified for

filing such petition by the Secretary in the notice of deficiency

shall be treated as timely filed.”     The majority concludes that

“Because the last date for filing a timely Tax Court petition was

not specified by the deficiency notice in this case, the petition

could not be filed on or before any such date”, majority op. p.

11, and that “the last sentence of section 6213(a) * * * does not

operate in the present case”, majority op. p. 13.    I disagree.

     The plain language of the statute provides that the IRS must

determine a date; this date may establish a deadline that is

later than the statutorily prescribed 90-day period; and

petitions filed on or before the deadline established by the IRS

shall be treated as timely filed.    Respondent’s failure to
                              - 30 -

provide any specified date is tantamount to providing that there

is no deadline.   Accordingly, the petition is timely.

     The majority asserts that “Respondent’s position finds

further support in the legislative history”.   Majority op. p. 11.

Again, I disagree.   Assuming arguendo that the statute is not

clear on its face, the legislative history, on the contrary,

bolsters petitioner’s contention.   In setting forth the rationale

for the amendment to section 6213(a), the Senate Finance

Committee report (report) states:   “The Committee believes that

taxpayers should receive assistance in determining the time

period within which they must file a petition in the Tax Court

and that taxpayers should be able to rely on the computation of

that period by the IRS.”   S. Rept. 105-174, at 90 (1998), 1998-3

C.B. 537, 626 (emphasis added).   Focusing on the statement that

“taxpayers should be able to rely on the computation of that

period by the IRS”, the majority emphasizes that petitioner did

not contend that he detrimentally relied on the information in

the notice and that the theory of detrimental reliance is not

applicable in this case because no misleading information was

provided.   I agree that the theory of detrimental reliance is not

applicable.   Neither the statute nor the legislative history

imposes such a requirement.   While the report provides that

“taxpayers should be able to rely on the computation of that
                               - 31 -

period by the IRS”, the report does not require a taxpayer to

establish detrimental reliance.

     Moreover, I believe the IRS provided misleading information

to petitioner.   While the text of the notice states that “you

have 90 days from the above mailing date of this letter * * * to

file a petition”, the space in the upper right corner of the

notice, entitled “Last Day to File a Petition With the United

States Tax Court”, is blank.   This notice is more confusing than

notices issued under prior law and creates the type of confusion

that Congress intended to remedy.

     The IRS made a mistake and did not follow the congressional

mandate, and, as a result, the petition should, pursuant to

section 6213(a), be treated as timely filed.   The majority’s

holding is contrary to the statute and legislative history.     In

essence, it allows the IRS to circumvent the congressional

mandate.   That is an unreasonable interpretation of the statute.

Accordingly, I respectfully dissent.

     COLVIN, J., agrees with this dissenting opinion.